Memorandum:
We cannot decide upon the face of the complaint that no cause of action against Sheriff Major was stated. It would appear that the warrant under color of which the plaintiff was arrested was issued in a civil proceeding. It has been held generally that filiation proceedings conducted outside of New York City are civil in nature (Matter of Clausi, 296 N. Y. 354; Matter of Bancroft, 276 App. Div. 485; Scruton v. Dziewisz, 284 App. Div. 276, 280). That being so, Sheriff Major would be an appropriate party defendant (cf. Isereau v. Stone, 3 A D 2d 243). (Appeal from order of Onondaga Special Term dismissing the complaint as to defendant Sarto D. Major, Sheriff.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ. [28 Misc 2d 822.]